Appellant was tried and convicted for murder in the first degree and sentenced to be electrocuted. He contends that he should be relieved of that judgment because the evidence does not show premeditation and other elements of murder in the first degree.
This court has repeatedly held that intent and premeditation were questions of fact to be determined by the jury from the evidence under appropriate instructions.
The victim of appellant's assault was his wife. She was at her mother's home where appellant went on the morning of the tragedy and there obtained a shotgun. The encounter took place in the yard immediately on his arrival; the appellant first shot his wife but failing to inflict a mortal wound, he went to the wood pile, picked up the axe, then carried her in the kitchen where he struck her with the axe and crushed her skull killing her instantly.
There is no dispute about these facts. The evidence has been carefully examined and we think it is ample for a jury of reasonable men to have reached the conclusion they did. *Page 155 
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.